Citation Nr: 1230366	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  07-27 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased initial disability rating for lumbosacral spine degenerative disc disease (DDD), with spondylolysis and reports of occasional radiation to the lower extremities, rated as 10 percent disabling prior to January 29, 2009, and as 20 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to July 1986 and from January 2005 to July 2006, including service in Iraq.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that granted service connection for lumbosacral strain and assigned a 10 percent disability evaluation, effective July 14, 2006.  

Subsequently, in an April 2009 rating decision, the RO increased the Veteran's disability rating for his service-connected DDD of the lumbosacral spine to 20 percent, effective January 29, 2009.  However, as this increased evaluation did not constitute a full grant of the benefits sought on appeal, his claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2009.  A transcript of that hearing is of record.

In February 2010, the Board remanded the Veteran's claim on appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  For the reasons described below, the appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that a higher disability rating is warranted for his service-connected DDD of the lumbosacral spine.  Service connection was first granted for this disability in the October 2006 rating decision and a 10 percent disability rating was assigned, effective July 14, 2006.  The Veteran initiated an appeal to that determination and after perfecting his appeal in September 2007, the RO subsequently increased his disability rating to 20 percent, effective January 29, 2009.   

The Board's February 2010 remand focused specifically on obtaining private treatment records from identified healthcare providers that treated the Veteran's service-connected low back disability.  In an April 2010 letter, the RO/AMC asked the Veteran to identify private healthcare providers that treated his low back disability and to return VA Form 21-4142 for each identified provider.  This letter however, was returned to the RO/AMC as undeliverable.  A note in the claims file suggests that the letter was sent to the wrong address.  

Subsequently, in a February 2011 letter, the Veteran, not surprisingly, indicated that he did not receive the RO/AMC letter asking for additional evidence.  He identified five private healthcare providers that had provided treatment for his low back disability, including Dr. Jon Olenginski, his personal physician, Carlo M. de Luna, M.D., a neurosurgeon, and Dong-Joon Oh, M.D. and Dasa Satyam, M.D., at Keystone Pain Center.  The Veteran indicated that he would be willing to provide release forms to obtain records from these providers.  Incidentally, the Veteran's letter appeared to be sent from the same address to which the April 2010 RO/AMC letter was sent.

Based on the foregoing, the Board finds that this matter must again be remanded in order to obtain treatment records from the private healthcare providers that the Veteran has identified.  On remand, the RO/AMC should verify the Veteran's correct mailing address before requesting that he provided the appropriate release forms.  

The Board also notes that the Veteran was last underwent VA examination of his lumbar spine disability in January 2009.  In his February 2011 letter, the Veteran indicated that he consistently missed his scheduled work shifts as a result of his disability.  He enclosed a copy of his work schedule, showing the days that he had missed work.  During his September 2009 Board hearing, the Veteran testified that he believed that his disability had possibly increased in severity since his prior VA examination.  He further contended that his posture was affected by his disability, in contrast to the findings of the January 2009 VA examiner.  

Accordingly, the Board believes that the Veteran should be afforded a new VA examination to determine the current severity and all manifestations of his service-connected lumbosacral spine disability.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Finally, the Veteran's February 2011 letter includes a copy of his work schedule allegedly showing the days of work that he had missed as a result of his service-connected low back disability.  This relevant evidence was not accompanied by a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R § 20.1304 (2011).  Therefore, remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 19.31 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, if necessary, and verify the Veteran's correct mailing address.  Efforts to verify his address should be documented in the claims file.

2.  After obtaining the requisite release forms, obtain all medical records regarding the Veteran's treatment by Dr. Jon Olenginski, 4 E. Main Street, Nanticoke, PA 18634; Carlo M. de Luna, M.D., Penn State Neurosurgery at Wyoming Valley, 545 N. River St., Suite 240, Wilkes-Barre, PA 18702; Dong-Joon Oh, M.D. and Dasa Satyam, M.D., Keystone Pain Center, Thomas P. Saxton Pavilion, 468 Northampton St., Suite 103, Edwardsville, PA 18704; and from any additional health care provider identified by the Veteran.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.  

3.  Thereafter, schedule the Veteran for an orthopedic and neurologic VA examination (preferably performed by a physician, if available), to assess the current severity and all manifestations of his service-connected lumbosacral spine disability.  The claims file and a complete copy of this REMAND should be made available to and reviewed by the examiner(s).  All indicated tests and studies, including x-rays if indicated, should be conducted, and all clinical findings reported in detail.

The examination of the spine should include range of motion studies.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss. 

The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment. 

The examiner should comment on the impact his service-connected DDD with spondylolysis and reports of occasional lower extremity radiation has on his ability to work.  The examiner should attempt to distinguish the impairment related to his service-connected disability and other nonservice-connected disabilities.  The examiner should provide supporting rationale for this opinion. 

With regard to any neurological disability resulting from the service-connected lumbar disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's increased rating claim on appeal.  If the claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).


